Citation Nr: 0907899	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-17 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for anal fissures or 
ulcers.

2.  Entitlement to an increased initial evaluation for 
degenerative disc disease, L4-5 and L5-S1 of the lumbar 
spine, status post back injury (low back disability), 
currently evaluated as 60 percent disabling.

3.  Entitlement to an effective date prior to April 20, 1999 
for the grant of service connection for low back disability.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1982 until March 
1985.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from August 2002 and August 2006 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

The Board notes that the Veteran also disagreed with a June 
2007 rating decision that denied entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  However, the Veteran 
did not perfect his appeal for this issue as he failed to 
submit a timely Substantive Appeal after receipt of the 
September 2007 Statement of the Case.  As such, this issue is 
not presently before the Board.  


FINDINGS OF FACT

1.  The Veteran's low back disability is not manifested by 
unfavorable ankylosis of the entire spine.  

2.  The Veteran was discharged from active military service 
in March 1985.

3.  On April 20, 1999, many years after service, the RO 
received a VA form 21-526 in which the Veteran claimed 
service connection for a back condition.

4.  There is no evidence that constitutes a pending formal or 
informal request for entitlement to service connection prior 
to April 20, 1999.

5.  An April 2002 VA examination provided the first diagnosis 
of degenerative disc disease with a nexus to military 
service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for degenerative disc disease, L4-5 and L5-S1 of the lumbar 
spine, status post back injury, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1-4.14, 4.71a, Diagnostic Codes 5235-5243, 5285-5295 (1999-
2008).

2.  The criteria for an effective date prior to April 20, 
1999, for the grant of service connection for low back 
disability have not been met. 38 U.S.C.A. §§ 5101, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in June 2000, November 2001, April 
2003, January 2004, July 2005 and March 2006 that fully 
addressed all notice elements.  Furthermore, the Board notes 
that the claim for an increased evaluation and claim for an 
earlier effective date arise from the grant of service 
connection for degenerative disc disease L4-5 and L5-S1 of 
the lumbar spine in an August 2002 rating decision.  Thus, as 
the notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify the 
Veteran in this case has been satisfied. See Hartman v. 
Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007)  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records and records from the Social Security 
Administration.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Merits of the Claims

The Veteran seeks a higher rating for his low back 
disability.  The RO granted service connection for this 
condition in an August 2002 rating decision and assigned a 10 
percent evaluation was assigned under former Diagnostic Code 
5293.  During the appeal, the RO increased the rating to 60 
percent Diagnostic Code 5243.  

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

The Board notes that the Veteran is appealing the assignment 
of an initial rating, and as such, the severity of the 
disability is to be considered during the entire period since 
the grant of service connection.  Fenderson v. West, 
12 Vet. App. 119 (1999).  A recent decision of the United 
States Court of Appeals for Veterans Claims (Court) has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

At the time the Veteran applied for service connection in 
April 1999, Diagnostic Code 5293 provided for a 60 percent 
evaluation for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief. 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999).  The 60 
percent rating represented the highest schedular rating under 
Diagnostic Code 5293.

A higher 100 percent evaluation could be assigned under 
Diagnostic Code 5285 or Diagnostic Code 5286.  Diagnostic 
Code 5285 assigned a 100 percent evaluation for residuals of 
a fractured vertebra with cord involvement, bedridden or 
requiring long leg braces.  This Diagnostic Code also 
directed that special monthly compensation would be 
considered.  With lesser involvement, the fractured vertebra 
should be rated for limited motion and nerve paralysis.  
Diagnostic Code 5286 allowed for a 100 percent evaluation for 
complete bony fixation (ankylosis) of the spine at an 
unfavorable angle with marked deformity and involvement of 
major joints (Marie Strumpell type) or without other joint 
involvement (Bechterew type).

The regulations used to evaluate diseases and injuries of the 
spine have changed twice, effective on September 23, 2002, 
and on September 26, 2003.  See 38 C.F.R. § 4.71a (Diagnostic 
Codes 5285-95) (2002); 38 C.F.R. § 4.71a (Diagnostic Code 
5293) (2003); 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243) (2008).  VA's 
General Counsel has held that, where a law or regulation 
changes during the pendency of a claim for an increased 
rating, VA should first determine whether the revised version 
is more favorable to the Veteran. In so doing, it may be 
necessary for VA to apply both the old and new versions of 
the regulation. If the revised version of the regulation is 
more favorable, however, the retroactive reach of the new 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of the change. See VAOPGCPREC 3-2000 (Apr. 
10, 2000); see also 38 C.F.R. § 3.114.

Effective September 23, 2002, the schedular criteria used to 
evaluate intervertebral disc syndrome were amended. The 2002 
changes to Diagnostic Code 5293 for intervertebral disc 
syndrome provided for evaluations between 10 and 60 percent 
based on the frequency and total duration of incapacitating 
episodes. An incapacitating episode was defined as a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.

Under the revised Diagnostic Code 5293, a 60 percent 
evaluation was assigned for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months. That Diagnostic Code also provides an alternative 
method for evaluating intervertebral disc syndrome by 
providing for separate evaluations for chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities in assigning whichever method results in 
the higher evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).  The 60 percent evaluation remained the highest 
schedular evaluation under Diagnostic Code 5293.  Higher 100 
percent evaluations were available under Diagnostic Codes 
5285 and 5286 which were not altered by the 2002 revision to 
the schedular criteria.  

For purposes of assigning separate ratings for orthopedic 
manifestations, the applicable Diagnostic Code provided that 
slight limitation of motion warranted a 10 percent 
evaluation, moderate limitation of motion warranted a 20 
percent evaluation and severe limitation of motion warranted 
a 40 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2003).

Concerning any separate low back sciatic radiculopathy, 
Diagnostic Code 8520 provided for a 10 percent evaluation is 
warranted for mild incomplete paralysis of the sciatic nerve; 
a 20 percent evaluation requires moderate incomplete 
paralysis of the sciatic nerve; a 40 percent evaluation 
requires moderately severe incomplete paralysis; a 60 percent 
evaluation requires severe incomplete paralysis with marked 
muscular atrophy; an 80 percent evaluation requires complete 
paralysis of the sciatic nerve.  When there is complete 
paralysis, the foot dangles and drops, no active movement of 
the muscles below the knee is possible, and flexion of the 
knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2003).

Effective September 26, 2003, the Schedule for Rating 
Criteria mandated that disabilities of the spine under 
Diagnostic Codes 5235 to 5243 will be evaluated under a 
General Rating Formula for Diseases and Injuries of the 
Spine. Diagnostic Code 5243 mandates that the condition be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in a higher evaluation.  The 
Formula for Rating Intervertebral Disc Syndrome based on 
Incapacitating Episodes assigns a 60 percent evaluation for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months. A note following the 
Diagnostic Code defines an incapacitating episode as a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. 38 C.F.R. § 4.71a, Diagnostic Code 
5243, note 1.  Note 2 provides for separate evaluations if 
intervertebral disc syndrome is present in more than one 
spinal segment if the effects are distinct.

The General Rating Formula assigns evaluations with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by the 
residuals of the injury or disease.  Under this formula, a 20 
percent evaluation is for assignment when there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees or with a combined range of 
motion not greater than 120 degrees or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphosis. A 40 percent evaluation is for 
assignment when forward flexion of the thoracolumbar spine is 
30 degrees or less or for favorable ankylosis of the entire 
thoracolumbar spine. A 50 percent evaluation is for 
assignment upon a showing of unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  

A note after the General Rating Formula for Diseases and 
Injuries of the Spine specifies that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be separately evaluated 
under an appropriate Diagnostic Code.  Diagnostic Code 8520 
for the evaluation of paralysis of the sciatic nerve remained 
unchanged from the 2003 version stated above.

Note (2) to the General Rating Formula explains that for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Note (5) defined unfavorable ankylosis as a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

The Board must also consider a Veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation 
of motion diagnostic codes. 38 C.F.R. §§ 4.40, 4.45; See 
Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The evidence for consideration in connection with the 
Veteran's claim for an increased evaluation consists of 
private and VA medical records, as well as the reports of VA 
examinations and records from the Social Security 
Administration.  After reviewing the evidence of record, the 
Board is of the opinion that the Veteran's lumbar spine is 
not productive of unfavorable ankylosis of the entire spine, 
and therefore an increased evaluation is not warranted.

VA outpatient treatment records reflect significant 
complaints and treatment for the lumbar spine and symptoms of 
radiculopathy, particularly in the left leg.  For example, a 
November 2000 VA outpatient treatment record indicated the 
Veteran had 4+/5 strength on the right lower extremity.  
However, the physician noted that on the left side the 
Veteran did not push against resistance due to pain in the 
back.  Deep tendon reflexes were +2 on the right and 1-2 on 
the left.  Ankle jerks were absent.  Plantars were down 
going. Sensory examination showed decreased vibration in the 
left ankle.  Similarly, a May 2001 VA record noted 4+/5 
strength of the lower extremities and deep tendon reflexes of 
1 to 2 bilaterally.  Plantar was down going and sensory 
examination revealed decreased pinprick and vibration on the 
left side.  

The Veteran underwent a VA examination of the spine in April 
2002.  The examiner considered the Veteran's complaints and 
reviewed the claims file.  Clinical examination reflected the 
Veteran walked slightly on the ball of the left foot.  No 
spasm was noted but there was tenderness to palpation in the 
midline of the back.  Range of motion testing reflected 80 
degrees of flexion with complaints of pain to the left knee.  
There was 30 degrees of extension with tightness but no pain.  
The Veteran had right and left lateral bending to 35 degrees, 
with a complaint of tightness but no pain.  

Neurological examination reflected normal strength of the 
right lower extremity and 4/5 strength on the left anterior 
tibialis and plantar flexion of the left foot.  Reflexes were 
intact throughout.  Sensation was intact to light touch.  
Straight leg raise was negative on the right and minimal 
elevation of the left caused complaints of pain.  The 
examiner indicated that no definitive radicular pain was 
noted.  The impression was chronic low back pain with 
radicular pain of the left leg.  The examiner also noted 
prior myelographic evidence of L5-S1 disc bulge.  Mild 
weakness on strength testing of the left lower extremity was 
noted.  The examiner indicated that pain could further limit 
the Veteran's functional ability during a flare up or with 
increased use; however, it was not feasible to express this 
in degrees. 

A May 2002 private record reviewed a magnetic resonance 
imaging test (MRI) and noted the impression was broad based 
disc protrusions to the left of midline at L4-5 and L5-S1 
resulting in mild acquired spinal canal stenosis at both 
levels.  The physician indicated that the disc material at 
L4-5 may irritate the left L5 nerve root and the material at 
L5-S1 may irritate the left S1 nerve root.  The physician 
concluded the Veteran had chronic low back pain with 
radicular pain of the left leg.

The Veteran underwent another VA examination in August 2004 
to assess the severity of the disability.  Clinical 
examination reflected forward flexion to 48 degrees with 
pain, extension to 1 degree without pain, left lateral 
flexion to 46 degrees and right lateral flexion to 24 degrees 
with pain.  There was left lateral rotation to 40 degrees and 
right lateral rotation to 18 degrees with pain.  There was 
essentially no change in the range of motion with repetitive 
movement.  There were palpable spasms of the left quadriceps.  
The examiner reviewed a June 2002 MRI and the assessment was 
degenerative disc disease L4-5 and L5-S1 with spinal 
stenosis.  The examiner also noted the Veteran may have 
central stenosis by history.  

A neurological VA examination dated in September 2004 noted 
the Veteran complained of progressively worse back pain and 
an inability to stretch the left leg.  The examiner 
considered the Veteran's complaints of a burnings sensation 
over the thighs and back pain radiating mainly to the left 
lower extremity.  The pain occurred daily and went to the 
left foot.  The Veteran denied radicular symptoms to the 
right lower extremity.  Clinical examination reflected the 
Veteran walked with short steps and walked mainly with the 
toes of the left feet.  He indicated there was increased pain 
on the back of the thigh if he put the heel down.  Power of 
the left extremity was absent; power was 4+/5 on the right.  
The Veteran did not push against resistance.  Deep tendon 
reflexes revealed knee jerk was 2 on the right and 1-2 on the 
left.  Ankle jerks were absent.  Plantars were down going and 
the tone normal.  There was no ataxia and no cerebellar 
signs.  There was decreased pinprick in the left lower 
extremity but it was not in any dermatomal pattern.  There 
was also decreased vibration in the left lower extremity.  
Position sense was intact.  The impression was chronic low 
back pain, degenerative disc disease with disc protrusions to 
the left midline at L4-5 and L5-S1, and mild spinal canal 
stenosis on MRI in 2002.  The examiner concluded that there 
were radicular symptoms to the left lower extremity.  The 
Veteran also had some tingling in the right leg but no prior 
radicular symptoms to the right leg.  

Subsequent VA outpatient records continued to reflect left 
lower extremity symptoms.  For example, an October 2004 VA 
record noted good lower strength on the right and decreased, 
but still good, strength of the left.  The assessment was 
disc disease in the lower back with weakness and pain into 
the leg.  A January 2005 VA diabetic foot examination noted 
negative sensation of the left 1st toe, 3rd toe, 5th toe, 1st 
metatarsal, 3rd metatarsal, lateral instep and heel.  
Sensation in the right foot was intact except for the lateral 
instep.  Pulses were palpable bilaterally.  The assessment 
was neuropathy, and the physician opined that given the 
lateralization to the left, he suspected the neuropathy was 
most likely of spinal etiology.  Another January 2005 record 
noted the Veteran had pain in the left leg that conformed to 
the distribution of several nerve roots, especially L4 with 
anterior thigh pain and subjective weakness of the quadriceps 
and psoa.  The Veteran had an antalgic gait.  The physician 
indicated that while the Veteran could walk on toes and heels 
he had a distinct weakness of the quadriceps and psoas on the 
left.  Reflexes were present and symmetrical.  

A January 2006 VA neurosurgery consultation noted the Veteran 
was unable to walk on the toes or heels but could dorsal and 
plantar flex the feet without discomfort.  There was 
bilateral numbness to the feet.  The physician noted the 
Veteran had a history of diabetes that may indicate 
neuropathy.  The impression was spinal stenosis, L3-4 and L5-
S1.  A February 2006 VA outpatient treatment visit concluded 
that there was nothing to suggest radiculopathy or 
myelopathy.  While the Veteran's gait was abnormal and he 
dragged the left leg, this was not typical of either spastic 
gait or localized antalgic gait.  The impression was chronic 
lumbago with unexplained left sided symptoms.  

A December 2006 private record noted flexion of the spine to 
45 degrees, extension to 30 degrees, and bilateral lateral 
bending to 25 degrees.  There was diminished sensation in the 
posterior lateral aspect of the left leg but no other focal 
sensory deficits were noted.  The assessment was lumbar 
degenerative disc disease L5-S1, axial low back pain, lumbar 
strain, and intermittent left lower extremity radiculopathy 
symptoms.  

The Veteran underwent a VA examination in December 2006.  The 
examiner considered the Veteran's complaints of progressively 
worsening back pain and reviewed the claims file.  Clinical 
examination reflected flexion in the wheelchair sitting 
position to 60 degrees, right lateral and left lateral 
flexion to 15 degrees and right and left lateral rotation to 
10 degrees.  There was pain on motion but this pain did not 
result in additional limitation of motion.  The examiner 
noted tenderness of the lumbar spine but did not note any 
muscle spasm.  Neurological examination reflected no muscle 
atrophy.  Strength was 4+/5 in the right lower extremity and 
0/5, or no movement, in the left lower extremity.  Ankle and 
knee jerks were absent. Plantars were down going.  There was 
decreased pinprick in the left lower extremity but this was 
not in any dermatomal pattern.  There was also decreased 
vibration of the left lower extremity.  The impression was 
degenerative disc disease L4-5 and L5-S1 lumbar spine, status 
post back injury.  It was at least as likely as not impacted 
ability to engage in physical and sedentary work.  There was 
also left sided weakness, etiology uncertain.  The examiner 
noted that a VA neurosurgeon indicated the weakness was 
unexplained.  

A January 2007 private record noted that physical therapy 
treatment had increased the Veteran's range of motion of the 
spine.  No range of motion findings in degrees were provided.  
This record also indicated that the left lower extremity 
radiculopathy had resolved.  A June 2007 private record noted 
5/5 motor strength throughout and a positive straight leg 
raise on the left.  There were palpable pulses throughout.  
The spine was nontender to palpation and no spasms were 
noted.  The assessment was lumbar degenerative disc disease 
L4-S1, axial low back pain, left lower extremity 
radiculopathy worse, and grade I L5-S1 retrolisthesis.  

The Board notes there are several VA and private treatment 
records from 1999 until 2007 documenting complaints and 
treatment for pain of the low back.  While some records noted 
generally that the Veteran had limited motion of the spine, 
no specific findings in degrees were provided.  As such, 
these findings are less probative on the inquiry as to the 
severity of the low back.

Examining the evidence in light of the above rating criteria 
illustrates that an increased 100 percent evaluation is not 
warranted at any time.  Prior to September 23, 2002, there 
was no evidence the suggested the Veteran had a fractured 
vertebra with cord involvement to warrant a rating under 
Diagnostic Code 5285.  Furthermore, none of the records 
during this period demonstrated unfavorable ankylosis of the 
entire spine.  Rather, the evidence clearly demonstrates the 
Veteran has continued to retain motion in his lower back, 
albeit severely limited.  For example, he VA examination in 
April 2002 reflected flexion to 80 degrees.  Accordingly, a 
higher evaluation under 5286 is not warranted. 

Additionally, an increased evaluation is not warranted under 
the regulations that became effective on September 23, 2002.  
As noted above, even under the revised regulations, the 60 
percent evaluation was the highest schedular evaluation under 
5293.  Accordingly higher evaluations were available under 
5285 and 5286.  Significantly, the evidence did not 
demonstrate a fractured vertebra with cord involvement or 
reflect evidence of ankylosis to warrant a higher rating 
under either of these Diagnostic Codes.  In fact, the August 
2004 VA examination demonstrated flexion of the spine to 48 
degrees.  In other words, the Veteran retained motion, albeit 
limited, in his spine.  

However, the September 2002 changes provided for an 
alternative method of evaluating intervertebral disc syndrome 
by combining under 38 C.F.R. § 4.25 the separate evaluations 
of the chronic orthopedic and neurologic manifestations along 
with evaluation of all other disabilities.  In the present 
case, combining the orthopedic and neurological 
manifestations would not result in a rating higher than the 
currently assigned 60 percent.  In this regard, the VA 
examination in August 2004 showed flexion to 48 degrees.  
Even assuming this was considered severe limitation of motion 
of the spine, such an evaluation would warrant a 40 percent 
rating for the orthopedic manifestation under Diagnostic Code 
5292.  The September 2004 VA neurological examination 
demonstrated radicular symptoms to the left lower extremity 
and some tingling in the right leg.  Significantly, the 
Veteran retained power and sensation of the right leg; 
however, power of the left leg was absent and sensation was 
decreased.  Accordingly, these findings would result in a 
finding of slight incomplete paralysis of the right leg and 
moderate incomplete paralysis of the left leg, or a 10 
percent evaluation of the right leg and a 20 percent 
evaluation of the left leg under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2002-2003).  

Applying these findings to 38 C.F.R. § 4.25 and considering 
the application of the bilateral factor contained in 
38 C.F.R. § 4.26 yields a 31 percent for the bilateral 
sciatic neuropathy.  This 31 percent evaluation when rated 
with the 40 percent for limitation of motion results in a 58 
percent combined rating, which is less than a single 60 
percent evaluation.  Thus, rating the Veteran's low back 
disability under the alternative method of separately 
evaluating the chronic orthopedic and neurological 
manifestations would not result in an increased evaluation.

A higher evaluation is also not warranted under the September 
2003 revisions.  As noted above, none of the medical records 
report any ankylosis of the entire thoracolumbar spine, as 
required for a higher rating under the General Rating Formula 
for Diseases and Injuries of the Spine.  For example, the 
December 2006 VA examination reflected flexion to 60 degrees.  
Accordingly, as the Veteran has not demonstrated unfavorable 
ankylosis of the entire spine, an increased evaluation is not 
warranted.  

Similarly, evaluating the spine based upon combining the 
range of motion with the neurological findings would not 
avail the Veteran of an increased evaluation.  Specifically 
the Veteran's current findings of flexion to 60 degrees 
results in a 20 percent evaluation under the General Rating 
Formula for Diseases and Injuries of the Spine.  
Significantly, other records, such as a December 2006 private 
medical record noted flexion to 45 degrees.  This would 
result in a 40 percent evaluation.  The December 2006 VA 
examination continued to demonstrate no strength and 
decreased sensation of the left lower extremity which would 
allow for a 20 percent evaluation for moderate incomplete 
paralysis.  The December 2006 VA examination also 
demonstrated absent ankle and knee jerks bilaterally.  
Significantly, strength was 4+/5 in the right and there was 
no indication the right leg had decreased sensation.  
Accordingly, at best the Veteran had slight incomplete 
paralysis of the right lower extremity to warrant a 10 
percent evaluation.

The application of the bilateral factor contained in 
38 C.F.R. § 4.26 and the combined ratings table in 38 C.F.R. 
§ 4.25 yields a 31 percent evaluation for his bilateral 
sciatic neuropathy.  Giving the Veteran the benefit of the 
doubt and combining this rating with the higher 40 percent 
for limitation of motion, results in a 58 percent combined 
rating, which is less than a single 60 percent evaluation.  
In other words, the alternate method would not avail the 
Veteran of an evaluation in excess of his currently assigned 
60 percent evaluation.  

The Board also considered whether an increased evaluation was 
warranted in accordance with Note 2 to Diagnostic Code 5243.  
This Note provides for separate evaluations if intervertebral 
disc syndrome is present in more than one spinal segment if 
the effects are distinct.  While the Veteran clearly has 
intervertebral disc syndrome of two separate segments, the 
medical evidence of record has not demonstrated that the 
effects of the two segments are distinct.  Therefore, a 
separate evaluation for each segment is not warranted.

The evidence reflects the Veteran has repeatedly reported 
pain and limitation of motion associated with his lumbar 
spine disability.  The records indicate the Veteran has 
treated with medication, physical therapy and a TENS unit.  
However, the VA examinations have considered the result of 
painful motion and delineated the effect of painful motion in 
degrees.  Therefore, while the Veteran has significant pain 
which limits his activities, this limitation does not more 
nearly approximate a finding of ankylosis of the entire 
thoracolumbar spine.  Rather, the evidence clearly shows the 
Veteran retained some motion in the back throughout the 
period on appeal.  Therefore, an increased evaluation is not 
warranted. 38 C.F.R. §§ 4.45, 4.71a, Diagnostic Code 5243; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board also considered whether separate evaluations were 
warranted for the associated neurological symptoms.  In this 
regard, the evidence has demonstrated significant 
radiculopathy of the left lower extremity, which the 
September 2004 VA examination attributed to the back, and 
also reflected some mild signs of radiculopathy of the right 
lower extremity.  However, because the Veteran is now being 
evaluated under the diagnostic code for intervertebral disc 
disease (Diagnostic Code 5293, 5243), separate compensable 
ratings are no longer permitted for his bilateral sciatic 
neuropathy.  Were additional ratings to be assigned, such 
action would violate the provisions of 38 C.F.R. § 4.14, 
which prohibit pyramiding.  Specifically, all of the 
Diagnostic Codes pertaining to Intervertebral Disc Syndrome 
contemplate the effects of related neurological 
manifestations.  The pre-2002 version specifically included 
sciatic neuropathy in its rating criteria and the 2002 and 
2003 revised regulations allowed for the assignment of a 
higher rating by combining separate evaluations for chronic 
orthopedic and neurological manifestations.  As discussed in 
detail above, combining the Veteran's orthopedic and 
neurological ratings would not result in an evaluation in 
excess of 60 percent. 

Although the Veteran contends that the service-connected 
degenerative disc disease of L4-5 and L5-S1 status post back 
injury has increased in severity, as a layperson he is only 
competent to report observable symptoms - not clinical 
findings which are applied to VA's Schedule for Rating 
Disabilities.  Cf. Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt rule does not apply. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
while the exact range of motion of the Veteran's spine may 
have fluctuated, the records have consistently demonstrated 
motion of the spine.  Therefore, there were no periods during 
the course of appeal requiring the assignment of increased 
staged ratings. 

In sum, the preponderance of the evidence is against a 
disability rating greater than 60 percent for the 
degenerative disc disease under Diagnostic Code 5243.  In 
addition, the Veteran's disability does not warrant referral 
for extra-schedular consideration.  In exceptional cases 
where schedular disability ratings are found to be 
inadequate, consideration of an extra-schedular disability 
rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-
step analysis for determining whether an extra-schedular 
disability rating is appropriate.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  First, there must be a comparison between 
the level of severity and symptomatology of the Veteran's 
service-connected disability and the established criteria 
found in the rating schedule to determine whether the 
Veteran's disability picture is adequately contemplated by 
the rating schedule.  Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id.; see also 38 C.F.R. 
§ 3.321(b)(1) (governing norms include marked interference 
with employment and frequent periods of hospitalization).  If 
the factors of step two are found to exist, the third step is 
to refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-
schedular rating.  Id.  

In the present case, the Veteran's symptoms associated with 
his service-connected degenerative disc disease have been 
demonstrated to include pain, limited motion, tenderness on 
palpation, spasms and radiculopathy to the left lower 
extremity.  These symptoms are contemplated by the rating 
criteria. See 38 C.F.R. § 4.71a, Diagnostic Codes 5293, 5243 
(1999-2008).  As the rating criteria reasonably describe the 
Veteran's disability, referral for the assignment of an 
extraschedular disability rating is not warranted.  

Thus, the preponderance of the evidence is against the 
Veteran's claim, and therefore the benefit of the doubt rule 
does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Effective Date

The Veteran seeks an effective date prior to April 20, 1999, 
for the grant of service connection for degenerative disc 
disease of the lumbar spine.  Specifically, the Veteran 
alleges that he filed an earlier claim in 1998, and seeks an 
effective date based upon this claim.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase shall be 
fixed in accordance with the facts found, but shall be no 
earlier than the date of receipt of the application thereof. 
38 U.S.C.A. § 5110(a). The statutory provision is implemented 
by regulation which provides that the effective date for an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later. 38 C.F.R. § 
3.400.

As specifically provided in 38 U.S.C.A. § 5110(b)(1), the 
effective date of an award of disability compensation to a 
Veteran shall be the day following the date of discharge or 
the release, if application therefore is received within one 
year from such date of discharge or release. See 38 C.F.R. § 
3.4(b)(1) (defining "disability compensation" as basic 
entitlement for a Veteran who is disabled as a result of a 
disease or injury incurred or aggravated in the line of duty 
in active service). Moreover, the implementing regulation 
provides that the effective date for an award of direct 
service connection will be the day following separation from 
service or the date entitlement arose if the claim is 
received within one year after service separation; otherwise 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later. 38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151. Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim. 38 C.F.R. § 3.155. Such informal claim must 
identify the benefit sought. Upon receipt of an informal 
claim, if the formal claim has not been filed, an application 
form will be forwarded to the claimant for execution. If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of the 
receipt of the informal claim. 38 C.F.R. § 3.155. The mere 
presence of medical evidence of a disability does not 
constitute a claim; rather, the Veteran must assert a claim 
either expressly or impliedly. VA is not required to conjure 
up issues not raised by the claimant. Brannon v. West, 12 
Vet. App. 32, 35 (1998).

The Veteran was discharged from service in March 1985.  The 
Veteran did not apply for service connection for any 
disability directly after his separation from service.  Nor 
is there any indication the Veteran submitted an application 
for a back injury within one year of his March 1985 
separation from service. Therefore, an effective date of the 
date of discharge is not warranted.

As the claim was not received within a year after separation 
from service, it is the date of the receipt of the claim or 
the date entitlement arose which controls.  The Veteran's 
first application for service connection for a back condition 
was received by the RO on April 20, 1999.  Entitlement for 
the benefit arose April 29, 2002, the date of the VA 
examination which provided the necessary nexus opinion.

Prior to April 20, 1999, the Veteran applied for education 
benefits and VA hospitalization for conditions unrelated to 
the lower back.  These applications did not include anything 
that could be used to infer a claim for service connection 
for a back condition.  The Board notes there is a May 2002 
letter from the Veteran to Congressman Callahan which refers 
to an April 20, 1998 claim for benefits.  However, a review 
of the claims file fails to reflect any claim on this date.  
Alternatively, the Veteran argued his claim was lost in the 
transfer of the claims file from the Jackson, Mississippi RO 
to the Montgomery, Alabama RO.  While the record does reflect 
a delay in the shipment of the claims file, the file was 
successfully transferred from Jackson to Montgomery in April 
1999.  Most significantly, the April 20, 1999 claim used to 
calculate the effective date in this case was date stamped by 
the Jackson, Mississippi RO.  Further, there were no informal 
claims expressing an intent to apply for service connection 
for a back condition in accordance with 38 C.F.R. § 3.155.  
In fact, the medical records of record fail to reflect 
treatment for the low back prior to April 1999.  

In this case, the Veteran has been provided an effective date 
of the date of receipt of claim (April 20, 1999).  As the 
effective date can be no earlier than the date of receipt of 
the claim, April 20, 1999, is the correct effective date in 
this particular instance. See 38 C.F.R. § 3.400(b)(2)(i).  
There simply is no legal authority for the Board to assign an 
earlier effective date as the RO has already assigned the 
earliest possible effective date for the grant of benefits. 
Accordingly, the claim for an effective date prior to April 
20, 1999 is denied. See 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.


ORDER

An evaluation in excess of 60 percent for degenerative disc 
disease L4-5 and L5-S1 status post back injury is denied.

An effective date prior to April 20, 1999 for the grant of 
service connection and compensation for degenerative disc 
disease L4-5 and L5-S1, of the lumbar spine, status post 
injury is denied.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  
Although the Board has not reviewed the record with a view 
towards resolution of the merits of the claims, the Board has 
identified several issues to be considered by the RO/AMC upon 
readjudication of this matter.

The record reflects the Veteran had subsequent Reserve 
service.  Significantly, a service treatment record reflects 
the Veteran underwent a sphincterectomy in April 1986 for an 
anal fissure.  The Board observes that the Veteran's complete 
periods of active duty, active duty for training, and 
inactive duty for training with the Marine Corps Reserve has 
not been verified. 

The law provides that active military service is active duty; 
any period of active duty for training (ACDUTRA) during which 
the individual was disabled from a disease or an injury 
incurred in the line of duty is active service.  Active 
service also includes a period of inactive duty training 
during which the Veteran was disabled from an injury incurred 
in the line of duty during such training; however service 
connection is granted only for injuries, not diseases, 
incurred during inactive duty training. 38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a); see also VAOPGCPREC 86-90; 
Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993).  Further, 
ACDUTRA includes full- time duty in the Armed Forces 
performed by the Reserves for training purposes. 38 U.S.C.A. 
§ 101(22); 38 C.F.R. § 3.6(c). Inactive duty training 
includes duty, other than full-time duty, prescribed for the 
Reserves. 38 U.S.C.A. § 101(23)(A).  Therefore, the Veteran's 
service personnel records should be obtained to ascertain 
whether the Veteran may have been serving on active duty; 
active duty for training; or inactive duty for training at 
the time of the incurrence of the claimed disorder.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall request that the 
Veteran provide a statement as to the 
facts and circumstances of each period of 
service he served with the Marine Corps 
Reserves, or any other branch of service.  
The RO/AMC shall request that the Veteran 
provide any substantiation of military 
service in his possession, including but 
not limited to pay vouchers; letters of 
appreciation or commendation; travel and 
movement orders; special orders involving 
any active duty for training, inactive 
duty for training, or "special work" 
projects or any other documentation 
illustrating the Veteran's military 
status.

2.  After a reasonable period of time, the 
RO/AMC shall contact the National 
Personnel Records Center and any other 
appropriate government records depository, 
and obtain the appellant's military 
personnel file.

3.  The RO/AMC shall take such additional 
development action as it deems proper with 
respect to the claim, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.

4.  When the development requested has 
been completed, the claim should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


